DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1.	This Office Action is in response to amendments filed 12/0/2020.
2. 	Claims 1-32 and 34-37 are pending, claims 1-27 have been withdrawn.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 28-32 and 34-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ha et al. (US 2012/0082839).
Ha et al. discloses a method of forming a composition [abstract] comprising CaCO3 mixture [claim 16] as a drywall interior and the drywall interior is disposed between drywall exterior wherein the exterior include paper sheet and fiberglass that include silica dioxide and titanium dioxide (cooling pigment) [claim 16] with a reflectance of at least 0.3 [0051] (reads on light reflective composition). 
It is noted that in one embodiment Ha et al. discloses a reflectance of at least 0.3 [0051]. While Ha et al. does not expressly disclose the claimed range, a light reflectance of at least 0.3 is close enough as a starting point (at least) that would include 50-99% light reflectance. Further, the subject matter as a whole would have been obvious, since it has been held that choosing the over lapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549. Thus making it obvious to one of ordinary skill in the art to use the disclosure of Ha et al. to arrive at the instant invention in the absence of new or unexpected results.
Regarding claims 30 and 32; The properties of an identical composition are assumed inherent MPEP 2112.02 II.
Regarding claims 36-37; Ha discloses a liquid composition [example1] and a solid composition [example2].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R PEETS whose telephone number is (571)270-7351.  The examiner can normally be reached on 7am-5pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONIQUE R PEETS/           Primary Examiner, Art Unit 1763